   

;r`,r_,r_;¢__¢ 7 ;;,¢.¢ :_;:;;' s ; ,:~:] re ::- r:::

Case 2:19-CV-03342-l\/|VL-Dl\/|`D Docum

 

_ §H__ED F-::l n R£-::t)RD m »'2
\ - _- .v b . `~"HM'=H»':'_-.rl'n‘l. l.'l.guterer'_. i_‘J"l'CLERi"`
iEl- ransom r-AREH, L`a x

24TH JuDiciAL- DlsTRicT couRT FoR'THE PARlsH oF JEFFERsoN
sTATE oF LouisiANA
No.: _W 1 5 ®:?J ' ' DlvlsioN:
TRENELL WooDs WlFE oF/AND LEsT_ER A. vALLET, JR.
v vERsus

MARk STEPHENS, GATEWAY DlSTRiBUTlON, lNC., and
ARCH lNSURANCE CO|V|PANY

 

FlLED:
, DEPUTY CLERK

PET|_T|ON FOR DAlV|AGES
NOW |NTO COURTl through undersigned counsel, comes Trenell Woods Wife
off and LesterA. Vallet, Jr., both persons of the full age of majority and residents of the '
Parish of Orleans, State of Louisiana, Whol with respect, represent as'follows:
1.
lV|ade Defendants herein are:

_ A. |VlARK STEPHENS who, upon information and beliefl is a erson of the full
age of majority and a resident of Butler Qounty, State of 0 io; '

B. GATEWAY DlSTR|BU'l_'lON, lNC., who, upon information and belief is a
corporation licensed in the State of Louisiana, and/or authorized to do and
doing business in the State of Louisiana, Parish of Jefferson;'.

C. ARCH INSURANCE COMPANY , who, upon information and belief, is a
foreign insurance company licensed to do and doing business in the Parish
of Orleans, State of Louisiana; and

2.
That on or about January 25, 2018, Plaintiff, Trene|l Woods was lawfully
operating a 2009 l\/lercedesv Benz, lVlL~35O on Peters Road in Hawey, 'Louisiana when a
' Fleet Truck operated by lV|ark Stephens and owned by Gateway Distributionl lnc-., made _
a improper left turn into her vehicle causing property damage and serious personal
injuries complained of herein.
3.
That the sole and proximate cause of Plaintiff’s injuries was the_ negligence of the
Defendants, lVlark Stephens and Gateway Distribution, lnc.l in the following respects, to '

wit:

 

   

,:;:,j 1`*“;-1? ; ':'~i: 7

€nt 1-1 Filed 03/25/19 Pag€,

 

5,";3_‘|3] 3 12:2.2':34

       

7 :j:§ §¢:,;-,,…, s , § '; , f~:

eATEwAYD1sTR113uT1oN, 1Nc- `

a. in failing to adequately instruct its employees/drivers of proper emergency §
procedures and precautions under the circumstances;
b. ln permitting its employees to drive without the proper instructions under
the circumstances; `
c. ln negligently entrusting the keys to its vehicle to an unfit driver under the
circumstances; ;
d. ln failing to properly supervise and/or train its employees under the
circumstances;
e. ln failing to maintain its vehicles in proper repair; §
f. Any and all other acts of negligence and/or strict liability that will be proven §
at the trial of this matter. ,,_[
MARK sTEPHENs: §
a. |n failing to use due vigilance under the circumstances; v §
b. |n failing to see what he should have seen under the circumstances;
c. ln failing to keep a proper lookout to ensure the safety of others under the §
circumstances;
d. ln operating a vehicle in a reckless manner under the circumstances;
e. |n operating a vehicle ln a careless manner under the circumstances; and _
f. Any and all other acts of negligence and/or strict liability that will be proven

at the time of the trial of this matter.
All in violation of the applicable ordinances of the Parish of Jefferson and statutes il
of the State of Louisiana, all of which are pleaded herein and made a part hereof as if

copied, ig extenso.

 

L`.¢..¢: '.._ 4 o_ ;._

4.

That at all times relevant herein defendantl l\/lark Stephens, was an employee of §
Gateway Distributionl lnc., who operated it's truck with t_he consent and permission of his
employer and at all times,in the_course and scope of such employment. 1

' 5_ . '

That because of their negligence as enumerated in Paragraph 3 abovel
Defendants, l\/lark Stephens, Gateway Distribution lnc., and Arch insurance Company, §
are liable unto plaintiff, Trenell Woods, Wife of/ and Lester A. Vallet,_ Jr. for her past,' §
present and future mental and physical pain and suffering; past, present and future . §
physical disability; past, present and future medical expenses, lost §wages, loss of §
consortium and loss of earning capacity for an amount reasonable in the premises; that §
the amount in controversy is ih excess of $50',000.00 exclusive of interest and cost.

6.

-2-

 

   

Case 2:19-Cv-03342-l\/|VL-Dl\/|D lDocument 1-1 Filed 03/25/19

1-\ 5
` l

That at all times relevant herein, Defendant, Arch insurance Company issued a

policy of insurance to Mark Stephens and Gateway Distributjon, lnc.,'for injuries arising

out_of the type ofaccident sued on herein and that said policy was in full force and effect

a_t_ the time of the accident sued on herein.
7.

Thatjust demand has been made upon Defendants, Mark Stephens, Gateway
Distribution lnc., and Arch lnsurance_ Companyl alito no avail. §

WHEREFORE Plaintiff, Trenell Woods, Wife of/and Lester A. Vallet, Jr.,
respectfully prays that the Defendants, Mark Stephens, Gateway Distribution lnc., and
Arch insurance Company be served With.a copy of this Petition and cited to appear and
answer same and that, after all due proceedings had, there be Judgment in favor of
plaintiff, Trenell Woods, Wife of/and LesterVallet, Jr., and against the Defendants, Mark
Stephens, Gateway Distribution lnc., and Arch insurance Company, jointlyl severally and

_n solido, together with legal interest from~the date ofjudicial demand until pald, and for

 

all costs of these proceedings, alias provided for by l

  

0 LS )
HANNAH B. SALTER (LSBN #34749)
829 Baronne Street
New Orleans, LA 70113
Telephone: (504) 581-1394

ATTORNEY FOR PLAlNT|FFS
PLEASE SERVE THE FOLLOWlNG:
lVlARK STEPHENS § (VIA LOUI_SIANA LONG ARIl/i STATUTE)
7430 Lakota Springs Drive '
West Chester, OH 45069
GATEWAY DlSTRlBUTlON, lNC. (VIA LOUISIANA LONG ARlVl STATUTE)

11755 Lebanon Road
Cincinnati, OH 45241

ARCH lNSURANCE CONIPANY

Through their agent for service of process:
Louisiana S'ecretary of State

8585 Archlves Avenue

Baton Rouge, LA 70809

A TRUE C_OPY OF THE ORIGINAL

-3~ ON FILKH~§ FX}WS:UFFICE.-

DEPUTY CLERK
24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON

 

Page;% of 3

